     Case 3:20-cv-03004-TLB Document 43              Filed 02/26/21 Page 1 of 2 PageID #: 154




                            UNITED STATES DISTRICT COURT
1
                            WESTERN DISTRICT OF ARKANSAS
2

3
     DEBORAH TURNER
4
                                                     Case No.: 3:20-cv-03004-TLB
                   Plaintiff,
5
                                                     STIPULATION OF DISMISSAL OF
            vs.                                      DEFENDANT USAA FEDERAL
6
                                                     SAVINGS BANK WITH PREJUDICE

7    USAA FEDERAL SAVINGS BANK, et
     al.,
8
                   Defendants.
9

10

11          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Deborah Turner and

12   Defendant USAA Federal Savings Bank (“USAA”), by and through undersigned
13
     counsel, hereby stipulate that all claims against USAA shall be dismissed from this
14
     action with prejudice. The parties shall bear their own attorneys’ fees and costs. There
15
     are no remaining defendants in this matter.
16

17     RESPECTFULLY SUBMITTED,
18

19
       Dated: February 26, 2021

20      By: /s/David A. Chami                        By: /s/ David M. Krueger
        David A. Chami (AZ #027585)                  DAVID M. KRUEGER
21      PRICE LAW GROUP, APC                         (pro hac vice)
        8245 N. 85th Way                             NORA K. COOK
22
        Scottsdale, AZ 85258                         (pro hac vice)
23      T: (818) 600-5515                            BENESCH, FRIEDLANDER,
        F: (818) 600-5415                            COPLAN
24      E: david@pricelawgroup.com                   & ARONOFF LLP
        Attorneys for Plaintiff,                     200 Public Square, Suite 2300
25
        Deborah Turner                               Cleveland, Ohio 44114-2378



                                               -1-
     Case 3:20-cv-03004-TLB Document 43                 Filed 02/26/21 Page 2 of 2 PageID #: 155




                                                        Telephone: 216.363.4500
1
                                                        Facsimile: 216.363.4588
2                                                       Email: dkrueger@beneschlaw.com
                                                        ncook@beneschlaw.com
3
                                                        Frederick H. Davis, Ark. Bar No.
4
                                                        2012271
5
                                                        KUTAK ROCK LLP
                                                        124 West Capitol Avenue, Suite 2000
6                                                       Little Rock, Arkansas 72201-3706
                                                        (501) 975-3000 Telephone
7                                                       (501) 975-3001 Facsimile
                                                        frederick.davis@kutakrock.com
8

9                                                       Attorneys for Defendant
                                                        USAA Federal Savings Bank
10

11
                                  CERTIFICATE OF SERVICE
12

13          I hereby certify that on February 26, 2021, I electronically filed the foregoing

14   with the Clerk of the Court using the ECF system, which will send notice of such filing
15
     to all attorneys of record in this matter.
16
            /s/Jacey Gutierrez
17

18

19

20

21

22

23

24

25




                                                  -2-
